DETAILED ACTION
	Claims 1-72 have been cancelled.  Claims 73-93 were introduced by the amendment filed 4/9/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 73-90 and 93, in the reply filed on 1/11/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 91-92 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/11/2021.

Specification

The substitute specification filed 4/9/2020 has been entered.

The disclosure is objected to because of the following informalities: 
When an application is filed via EFS-Web with an ASCII text file sequence listing that complies with the requirements of 37 CFR 1.824(a)(2) -(6)  and (b), and applicant has not filed a 

In addition, the specification does not contain a section heading for the Brief Description of the Drawings.  The drawing descriptions do not precede the detailed description of the invention.  See 37 CFR 1.77(b) with respect to the sections, section headings, and order of the sections in the specification.

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 73-75, 77, 81, 85, 87-89, and 93 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 24, 31, 73, 76-77, 87, and 90  of copending Application No 15/311,564. Although the claims at issue are not identical, they are not patentably distinct from each other because:
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 73, 86, and 89-90 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2, 24, 31, 73, 76-77, 87, and 90 of copending Application No. 15/311,564 in view of Baumeister et al. (WO 2012/175741). 
The co-pending claims are directed to heavy-chain immunoglobulin single variable domains as discussed above.  The co-pending claims do not explicitly require more than one ISVD.
Baumeister et al. discloses that ISVD constructs can contain multiple ISVDs resulting in multispecific binding.  Inclusion of two and three ISVDs is explicitly disclosed.  See at least page 10, lines 25, through page 11, lines 27.
It would have been obvious to include the ISVDs of the co-pending claims in a larger construct containing multiple ISVDs as disclosed by Baumeister et al.
This is a provisional nonstatutory double patenting rejection.
s 73, 75, and 76 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2, 24, 31, and 87 of copending Application No. 15/311,564 in view of Verdonck et al. (U.S. Patent Application Publication 2013/0018175). 
The co-pending claims are directed to heavy-chain immunoglobulin single variable domains as discussed above.  The co-pending claims do not require that Kabat position 11 is L, E, K, V, or Y.
Verdonck et al. discloses that ISVDs can have L, E, K, V, or Y at Kabat position 11.  See at least Tables B-2 and B-4 and pages 37-39.
It would have been obvious to include amino acid L, E, K, V, or Y at Kabat position 11 in the ISVDs of the co-pending claims as suggested by Verdonck et al.
This is a provisional nonstatutory double patenting rejection.

Claims 73, 75, 77, 82, 84-85, 88, 89, and 93 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-26 and 30-31 of copending Application No. 15/774,662. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Co-pending claims 25-26 and 30-31 meet the limitations of instant claims 73 for ISVDs having 11V, 89L, and 112(K/Q).  The CDRs recited in co-pending claims 26 and 30-31 correspond to those for an ISVD that binds human serum albumin (see Table B) as in instant claim 82.  The co-pending CDRs of SEQ ID NOS: 53, 6, and 7 contain the CDRs recited in instant claim 84.  The co-pending constructs may have a C-terminal extension (i.e. another amino acid sequence as in instant claim 85). The co-pending constructs require at least one ISVD .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 73-75, 77-78, 81-82, 85, 87, 88, and 93 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8, 10, and 12 of copending Application No. 15/769,800. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The co-pending claims are directed to a heavy chain immunoglobulin single variable domain (e.g. VHH) that binds to serum albumin (see instant claim 82) in which the amino acid residue at position 112 is K or Q as required by instant claims 73 and 88.   The co-pending constructs require at least one ISVD as in instant claim 89.  Instant claim 93 requires nothing beyond the ISVDs in the co-pending claims.  SEQ ID NOS: 74-77 and 84-85 in co-pending claims 10 and 12 meet the limitations of instant claim 74 and 81 for a sequence corresponding to VTVKS or VTVQS (i.e. where position 113 is S) and the limitation of instant claim 78 for 108 L.  SEQ ID NOS: 88-89, 90-91, and 98-99 in copending claims 10 and 12 meet the limitations of instant claims 85 and 87 for a sequence corresponding to VTVKS or VTVQS and having a C-terminal extension of alanine.  Co-pending claims 1 and 5-8 meet the limitations of instant claims 75 and 77 for 11V and 89L.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 77-78 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 73-90 and 93 are not original claims.  Applicant pointed to support in original claims 4, 5, 23, 26, 29; page 8, lines 10-11; page 1, lines 31-32; page 8, lines 12-14; page 8, lines 25-29; page 9, lines 2-6; page 9, line 28 to page 10, line 1; page 10, line 23 to page 12, line 3; page 12, line 11 to page 13, line 8; page 13, lines 13-18; page 24, lines 12-13; page 27, lines 23-29; page 25, line 33 to page 26, line 3; page 68, lines 19-21; page 69, lines 18-22; and page 74, lines 16-17.  These page references appear to be with respect to the original specification and not the substitute specification filed on 4/9/2020.
Basis is seen for new claims 73-76, 79-90, and 93.

Basis is not seen for new claim 78 where the only defined amino acid positions are where position 112 is K or Q and position 108 is L.  The sections pointed to by applicant for basis combine these amino acid residues with other required sequence.  See for example original claims 1, 4, 5, 23, 26, and 29.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention

Claims 74, 79-80, 83, and 87 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 74, the phrase “(i.e. at one of the positions 109, 110, 111 or 113)” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 79-80, 83, and 87, the term “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  “Preferably” appears multiple times within each of the claims.
83, the phrase “such as” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 83 is also indefinite in referencing SEQ ID NO: 52 from WO 2006/122787.  Claims are to be complete in themselves and cannot incorporate by reference.  It is unclear how the sequence could have 95% sequence identity with each of Alb-1, Alb-8 and Alb-23 (encompassed by the claim language reciting “at least one of…and/or”).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 93 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 93 does not further limit the subject matter of claim 73.  It requires nothing beyond the heavy-chain immunoglobulin single variable domain of claim 73.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712.  The examiner can normally be reached on 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa